Case: 19-60172      Document: 00515328787         Page: 1    Date Filed: 03/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                       March 2, 2020
                                    No. 19-60172                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


ESTELA MARIA             AJPACAJA-CASTRO;             NEMIAS        JOSE      VASQUEZ-
AJPACAJA,

                                                 Petitioners

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 273 238
                               BIA No. A208 273 239


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Estela Maria Ajpacaja-Castro and her minor son Nemias Jose Vasquez-
Ajpacaja, natives and citizens of Guatemala, petition for review of an order of
the Board of Immigration Appeals (BIA) denying their motion to reopen their
removal proceedings. They contend that the BIA abused its discretion when it
did not find that previously unavailable evidence of changed country conditions


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60172    Document: 00515328787     Page: 2   Date Filed: 03/02/2020


                                 No. 19-60172

in Guatemala justified relief. They filed, inter alia, evidence suggesting that a
family member whose abuse and harassment contributed to their decision to
leave Guatemala asked about their current location and issued threats. Also,
they filed a statement from an academic that, inter alia, purported to analyze
the relationship between gang violence and the status of indigenous people and
women in Guatemala and to detail the poor response of Guatemalan officials
to gender-related violence against indigenous women. They further submitted
the 2017 Country Report on Human Rights Practices for Guatemala.
      The BIA properly compared the conditions in Guatemala at the time of
the petitioners’ removal hearing with the conditions there when they moved to
reopen. See Nunez v. Sessions, 882 F.3d 499, 508 (5th Cir. 2018); Ramos-Lopez
v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016). The evidence as to the enduring
interest of, and continuing threats from, their family member does not show a
material change in country conditions and, at best, reflects a continuation or
change in personal circumstances. See Nunez, 882 F.3d at 508; Singh v. Lynch,
840 F.3d 220, 222 (5th Cir. 2016).
      The remaining evidence either does not offer a comparison between the
conditions at the time of the removal hearing and at the time of the motion to
reopen or fails to show changed country conditions. See Ramos-Lopez, 823 F.3d
at 1026; Panjwani v. Gonzales, 401 F.3d 626, 633 (5th Cir. 2005). The evidence
instead supports that the conditions at issue are ongoing and have not changed
meaningfully during the relevant period. See Qorane v. Barr, 919 F.3d 904,
912 (5th Cir. 2019), cert. denied, 2020 WL 129570 (U.S. Jan. 13, 2020); Nunez,
882 F.3d at 508-09.
      Because the BIA’s decision was not capricious, racially invidious, utterly
without foundation in the evidence, or so irrational that it was arbitrary, the




                                       2
    Case: 19-60172   Document: 00515328787     Page: 3   Date Filed: 03/02/2020


                                No. 19-60172

BIA did not abuse its discretion in denying the petitioners’ motion to reopen.
See Singh, 840 F.3d at 222. Therefore, the petition for review is DENIED.




                                      3